Opinion issued October 4, 2018




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-18-00831-CV
                            ———————————
                    IN RE ASHLEY MCANALLY, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Ashley McAnally, has filed a petition for writ of mandamus

challenging the trial court’s interlocutory order compelling arbitration.1 To obtain

mandamus relief, a relator must show both that the trial court clearly abused its

discretion and that relator has no adequate remedy by appeal. In re Prudential Ins.

1
      The underlying case is Ashley McAnally v. FW Services, Inc. d/b/a Pace
      Setters Personnel, RDM Detailers, and Houston Auto Auction, Inc., cause
      number 2018-31425, pending in the 164th District Court of Harris County,
      Texas, the Honorable Alexandra Smoots-Thomas presiding.
Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). Without deciding

whether the trial court abused its discretion, we conclude that relator has not

established that she lacks an adequate remedy by appeal. See In re Gulf Exploration,

LLC, 289 S.W.3d 836, 842–43 (Tex. 2009) (orig. proceeding). Accordingly, we deny

the petition.

                                 PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




                                         2